PER CURIAM.
Dave Milton Allen appeals the dismissal of his petition for writ of error coram nobis. We affirm the trial court’s dismissal of Allen’s petition for failure to comply with the requirements of Florida Rule of Criminal Procedure 3.850(c). See Wood v. State, 750 So.2d 592 (Fla.1999) (amending rule 3.850 to include coram nobis relief). Our affirmance is without prejudice for Allen to file a rule 3.850 motion that complies with those requirements.
Affirmed.
CAMPBELL, A.C.J., and GREEN and DAVIS, JJ., Concur.